PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/196,170
Filing Date: 2 Aug 2011
Appellant(s): Mayuzumi



__________________
Brain Dutton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/28/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In response to appellants’ arguments that claims 53-58 are not obvious over Nakamura et al. (WO 2008/096587, hereinafter Nakamura) in view of Yamauchi et al. (US 2008/0179752 A1, hereinafter Yamauchi), the examiner disagrees for the following reasons(App. Br. Pp 6-23)
A1. Regarding independent claim 53, Appellant argues the third stress application layer (11) of the claims on appeal is absent from Nakamura. Here, the Office Action attempts to associate the n type impurity layer (10) and p type impurity layer (17) of Nakamura with the third stress application layer (11) of the claims on appeal. However, a review of Nakamura reveals that this reference fails to disclose, teach or suggest that either the n type impurity layer (10) or the p type impurity layer (17) is Nakamura is either SiC or SiGe. (App. Br. Pp 7) 
Examiner recognizes that Nakamura does not disclose this 3rd stress layer comprising either SiC or SiGe. However, the n-type impurity layer (10) or the p-type impurity layer (17) of Nakamura is interpreted as the third stress application layer (10, 17) as is in keeping with the specification(page 30, ¶04) of the instant case which discloses the third stress application layer (11) contain n type or p type impurity layer. This is an obviousness rejection and as stated in office action on dated 9/10/2021 that Yamauchi is relied on to the material attributes of the third stress application layer (206, 208, 106, 108, ¶0107, ¶0103, ¶0110) wherein layers(206, 208) contain the claimed material of SiC(¶0107) and layers(106, 108) contain the claimed material of SiGe(¶0103). Furthermore, it appears that the appellant’s argument attacks the reference individually, rather considering what the combined reference would have suggested to the person ordinary skill in the art and does not address the stated rationale of record. 

A2. Appellant argues a review of Yamauchi reveals the absence of the claimed first and second stress application layer. A review of Nakamura reveals that this reference fails to disclose, teach or suggest that either the n type impurity layer (10) or the p type impurity layer (17) is Nakamura is either SiC or SiGe. The combination of Nakamura  and Yamauchi fails to show the claimed invention of “a metal silicide layer (14) between the second stress application layer (26) and the first portion of the third stress application layer (11). Specifically, due to the absence in Yamauchi of the claimed second stress application layer and due to the absence in Nakamura of the claimed third stress application layer, neither Nakamura nor Yamauchi teaches the claimed feature of: a metal silicide layer between the second stress application layer (missing from Yamauchi) and the first portion of the third stress application layer (missing from Nakamura) (App. Br. Pp 12).
The examiner respectfully disagrees as follows: 
With respect to “Yamauchi reveals the absence of the claimed first and second stress application layer”, it appears that the appellant’s argument attacks the reference individually, rather considering what the combined reference would have suggested to the person ordinary skill in the art and does not address the stated rationale of record. For the sake of argument, if Yamauchi disclose 1st and 2nd stress layer, Yamauchi would have anticipated the claimed invention. Furthermore, the stress layer (206, 208, 106, 108, ¶0107, ¶0103, ¶0110) of Yamauchi in the source and drain region, as depicted in the annotated figure below, would be equivalent the third stress application layer (11) of instant application. Therefore, as stated in the office action dated 9/10/2021 it would have obvious to the ordinary skill in the art to combine. The appellant does not address the rationale of record.
With respect to “the third stress application layer is missing from Nakamura”. See argument above.  Nakamura discloses the third stress application layer(10, 17) but is missing the claimed material of SiC or SiGe of the third stress application layer. Yamauchi teaches the claimed material of SiC or SiGe of the third stress application layer(206, 208, 106, 108). Please see that annotated Fig. 31 of Nakamura and Yamauchi, wherein the metal silicide layer (12) of Nakamura is between the third stress application layer(10, 17) and the second stress application layer (16, 19). 

    PNG
    media_image2.png
    395
    1323
    media_image2.png
    Greyscale


A3. Appellant argues In re Keller, 208 USPQ 871 (CCPA 1981) is not applicable.  Neither Nakamura nor Yamauchi teaches the claimed feature of: a metal silicide layer between the second stress application layer (missing from Yamauchi) and the first portion of the third stress application layer (missing from Nakamura). Because all of the references in the combination are addressed in the response to an obviousness rejection, In re Keller is not applicable to the arguments in this paper (App. Br. Pp 13-14).
The examiner respectfully disagrees. In re Keller, 208 USPQ 871 (CCPA 1981) is applicable in that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). As set forth in the office action dated 9/10/2021 all of the claimed limitations are found in one or more of the applied references. Nakamura discloses the metal silicide layer(12, ¶0021) between the second stress application layer(16, 19 ¶0021) and the first portion(right 10, right 17, ¶0021) of the third stress application layer(10, 17, ¶0021).  Thus the combined references of Nakamura and Yamauchi would have suggested to the person ordinary skill in the art the claimed subject matter. The appellant does not address the rationale of record.
A4. Appellant argues the combination of Nakamura and Yamauchi fails to suggest the desirability of a device having three stress application layers. Even if there exists the mere possibility that Nakamura could be so modified or replaced with the concepts that were somewhat disclosed in Yamauchi in the manner that is asserted within the Office Action, the mere fact that the prior art could be so modified would not have made the modification obvious unless the prior art suggested the desirability of the modification. In re Gordon, 733 F. 2d 900, 902 (Fed. Cir. 1984). (App. Br. Pp 15)
The examiner respectfully disagrees. In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated in the office action dated 9/10/2021,  Nakamura discloses a device with three stress application layers, first stress application layer(15b, 18b, ¶0073, ¶0090), second stress application layer(16, 19 ¶0021) and third stress application layer(10, 17, ¶0021).  Furthermore, in the office action dated 9/10/2021, Yamauchi suggests the desirability of modifying the third stress application layer(10, 17, ¶0021) of Nakamura, in order to readily fabricate the intended CMISFET or CMOSFET device with its speed performance being enhanced owing to decreases in electrical resistance of silicide/Si layer interfaces(¶0111). Accordingly, appellant has failed to provide evidence sufficient against the motivation for modification of Nakamura as set forth in the office action dated 9/10/2021. 

A5. Appellant argues page 6 of the Office Action seemingly asserts that: It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Nakamura with the alleged third stress application layer of Yamauchi. Here, page 5 of the Office Action admits that Nakamura does not teach a third stress application layer(10, 17, ¶0021). (App. Br. Pp 17)
The examiner respectfully submits that the Appellant has mischaracterized the assertions of the office action dated 9/10/2021. The office action dated 9/10/2021 establishes that Nakamura teaches the third stress application layer(10, 17, ¶0021) but is missing the claimed material of SiC or SiGe of the third stress application layer and the resultant stress application occurring from the material selection. Yamauchi is relied on to the material attributes of the third stress application layer (206, 208, 106, 108, ¶0107, ¶0103, ¶0110) wherein layers(206, 208) contain the claimed material of SiC(¶0107) and layers(106, 108) contain the claimed material of SiGe(¶0103).

A6. Appellant argues the Office Action fails to show that the SiGe layer 106 in FIG. 41 of Yamauchi is configured to apply compressive stress to a channel forming region of the silicon substrate, as claimed. Similarly, the Office Action fails to show that the SiC layer 206 in FIG. 41 of Yamauchi is configured to apply tensile stress to a channel forming region of the silicon substrate, as claimed. Yamauchi fails to disclose, teach or suggest that: SiGe layer 106 applies compressive stress to channel forming region (180), and SiC layer 206 applies tensile stress to channel forming region (280). Instead, paragraph [0109] of Yamauchi teaches that: [0109] Next as shown in FIG. 39, in the state that the n-well 180 is covered with a resist mask (not shown), form a heavily As-doped layers 208 in the p-well 280 by ion implantation with the p-well gate electrode 102 and the "second" sidewall insulator films 107 as a mask. During this process, the heavily B-doped layers 108 is applied compressive strain whereas the heavily As-doped layers 208 is applied tensile strain. Conversely, paragraph [0109] of Yamauchi suggests that: SiGe layer 106 applies compressive stress to p+-type diffusions 108, and SiC layer 206 applies tensile stress to n+-type diffusions 208. (App. Br. Pp 20-22).
The examiner respectfully disagrees. Yamauchi discloses "the p.sup.+-type diffusions 108 are under application of a compressive distortion or strain due to the presence of the Si.sub.xGe.sub.1-x layers 106"(¶0057) and  "the heavily B-doped layers 108 is applied compressive strain"(¶0109). Strain is the deformation or displacement of material that results from an applied stress. Thus the SiGe layer 106(¶0103) applies a compressive stress(¶0109, ¶0057) to channel forming region 108(¶0109) and SiC layer 206(¶0107) applies a tensile stress(¶0109, ¶0092, ¶0057) to channel forming region 208(¶0109). Further, as cited in the office action dated 9/10/2021, in paragraph 98, Yamauchi discloses the channel forming region 180 is formed in a "silicon (Si) substrate 200".
A7. Appellant argues neither Nakamura nor Yamauchi disclose, teach or suggest: a metal silicide layer between a second stress application layer and the first portion of the third stress application layer. (App. Br. Pp 23).
As set forth in the office action dated 9/10/2021 all of the claimed limitations are found in one or more of the applied references. Nakamura discloses the metal silicide layer(12, ¶0021) between the second stress application layer(16, 19 ¶0021) and the first portion(right 10, right 17, ¶0021) of the third stress application layer(10, 17, ¶0021). Thus the combined references of Nakamura and Yamauchi would have suggested to the person ordinary skill in the art the claimed subject matter. The appellant does not address the rationale of record.
 A8. Appellant argues the Office Action fails to show the claimed feature of a third stress application layer configured to: apply, to the channel forming region of the silicon substrate, tensile stress when the third stress application layer is silicon carbide (SiC), and apply, to the channel forming region of the silicon substrate, compressive stress when the third stress application layer is silicon germanium (SiGe). (App. Br. Pp 24).
As set forth in the office action dated 9/10/2021 all of the claimed limitations are found in one or more of the applied references. Yamauchi disclose a third stress application layer(206, 208, 106, 108) configured to: apply, to the channel forming region(280) of the silicon substrate(200, ¶0098), tensile stress(¶0109, ¶0092, ¶0057) when the third stress application layer(206, 208) is silicon carbide (SiC)(¶0107), and apply, to the channel forming region(180) of the silicon substrate(200, ¶0098), compressive stress(¶0109, ¶0057) when the third stress application layer(106, 108) is silicon germanium (SiGe)(¶0103). Thus the combined references of Nakamura and Yamauchi would have suggested to the person ordinary skill in the art the claimed subject matter. The appellant does not address the rationale of record.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
Conferees:
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.